    Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION                                                 FILED
                                                                                           Scott L. Poff, Clerk
                                                                                        United States District Court

                                                                                  By tblanchard at 11:45 am, Jan 07, 2019

    CHEMTALL INCORPORATED,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:17-cv-186

          v.                                                  (Related Case No.: 4:17-cv-251)

    BASF SE; and BASF CORP.,

                 Defendants.


                                            ORDER

         This matter is before the Court on Defendants BASF SE and BASF Corp.’s Motion to Stay

Proceedings Pending Resolution of the Appeal of Related Action and Motion to Seal the same.

(Docs. 171, 174.) Plaintiff Chemtall filed a Memorandum in Opposition and a Motion to Seal the

same. (Docs. 195, 199.) Defendants and Plaintiff electronically filed redacted versions of their

respective documents on the Court’s CM/ECF system, (docs. 174, 199), and manually filed

unredacted versions of these documents in paper form with the Court. Defendants also filed a

Reply, which did not include any redactions. (Doc. 228.)

         After careful consideration and for the reasons set forth below, the Court GRANTS

Defendants’ Motion to Stay, (doc. 174), and Plaintiff’s Motion to Seal, (doc. 195), and GRANTS

in part Defendants’ Motion to Seal Multiple Filings, (docs. 171). 1 The Court DIRECTS the Clerk

of Court to: STAY this action until the United States Court of Appeals for the Federal Circuit

resolves Defendant BASF Corp.’s appeal of its case docketed in Civil Action Number 4:17-cv-



1
  Defendants’ Motion to Seal Multiple Filings, (doc. 171), shall remain pending as to their Motion for
Summary Judgment for Lack of Standing, (redacted version at doc. 174) and Motion to Exclude the
Testimony of Hubert H. Fowler, (redacted version at doc. 177).
 Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 2 of 15



251, Appeal, BASF Corporation v. Chemtall Inc., et al., 19-1243 (Fed. Cir. November 30, 2018),

ECF No. 2; STAY the related miscellaneous actions, which concern motions to compel discovery

from third-party subpoena recipients in this case, docketed at Civil Action Numbers 4:18-mc-13

and 4:18-mc-18; and FILE Defendants’ unredacted Motion to Stay and the Exhibits to Robert R.

Riddle’s Declaration appended thereto as well as Plaintiff’s unredacted Memorandum in

Opposition UNDER SEAL permanently. Further, as noted below, because the Court entered

summary judgment in the case Plaintiff sought to consolidate with this case, Civil Action Number

4:17-cv-251, the Court DISMISSES as moot Plaintiff’s Motion to Consolidate. (Doc. 32.)

                                        BACKGROUND

       This case concerns Defendants’ enforcement of U.S. Patent No. 5,633,329 (“the ‘329

patent”) against Plaintiff. (Doc. 1.) In September of 2014, Defendant BASF Corp. sued Plaintiff

Chemtall and its affiliates for infringement of the ‘329 patent in the United States District Court

for the Southern District of Texas. Compl., BASF Corporation v. Chemtall Inc., et al., 4:17-cv-

251 (S.D. Ga. Sept. 23, 2014), ECF No. 1 (the “infringement action”). In response to Defendant

BASF Corp.’s infringement allegations, Plaintiff initially sought to invalidate the ‘329 patent via

inter partes review (IPR) before the United States Patent and Trademark Office’s Patent Trial and

Appeal Board (PTAB). Id. at ECF No. 28. Defendant BASF Corp.’s infringement action was

stayed at Plaintiff’s request during the IPR until September 2016, when the PTAB rejected

Plaintiff’s invalidity arguments raised therein and upheld the ‘329 patent. Id. at ECF Nos. 28, 31,

64, 77, 83, 88. Following extended litigation, the District Court for the Southern District of Texas

transferred the infringement action to this Court on December 19, 2017. Id. at ECF Nos. 288–89.

       While in Texas, and also after being transferred to this Court, Plaintiff Chemtall maintained

that the ‘329 patent’s claims were not valid, despite the PTAB’s preliminary finding of validity.




                                                 2
    Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 3 of 15



Id. at ECF No. 207. In short, Plaintiff argued that prior art, the Sanyo SANWET® Process,

rendered Defendant BASF Corp.’s ‘329 patent invalid, an argument not made before the PTAB. 2

Id. Plaintiff moved for summary judgment on this theory, id., and, after comprehensive briefing

accompanied by a lengthy hearing, the Court granted Plaintiff’s Motion and entered judgment in

its favor, id. at ECF Nos. 355, 359. Thereafter, on November 9, 2018, Defendant BASF Corp.

appealed this Court’s summary judgment decision. Id. at ECF No. 362. At present, Defendant

BASF Corp.’s appeal in that case remains pending before the Federal Circuit. Appeal, BASF

Corporation v. Chemtall Inc., et al., 19-1243 (Fed. Cir. November 30, 2018), ECF No. 2.

        Plaintiff commenced this action on October 6, 2017, alleging Georgia state law claims of

bad faith patent infringement, unfair business practices, and RICO violations against Defendant

BASF SE. (Doc. 1.) Plaintiff then later amended its Complaint to add BASF Corp. as a defendant

and to add federal equity law claims. (Doc. 24.) In sum, Plaintiff asserts that Defendants conspired

to fraudulently conceal their ownership of the Sanyo SANWET® Process to preserve BASF

Corp.’s infringement action against Plaintiff and that Defendants falsely and fraudulently claimed

their employees were the original inventors of the ‘329 patent. (Id. at pp. 2–10.) Plaintiff sought

to consolidate this case with the related infringement action because the two cases involve common

questions of law and fact, among other reasons. (Doc. 32.) In response to Plaintiff’s Amended

Complaint, Defendants have filed six dispositive Motions, which are all currently still pending.

(Docs. 50–52, 176, 182–83.) In addition to these pending Motions and Defendants’ Motion to

Stay, the parties have filed a veritable litany of other motions that remain pending. (Docs. 79, 80,



2
   See Chemtall Incorporated, et al. v. BASF Corporation, No. IPR2015-00600, BASF Corporation v.
Chemtall Inc., et al., 4:17-cv-251 (S.D. Ga. Sept. 9, 2016), ECF No. 83-1 (P.T.A.B. Aug. 2, 2016)
(upholding the ‘329 patent against other putative examples of prior art); (see also Doc. 199, p. 7 & n.2
(explaining that the PTAB did not consider the Sanyo SANWET® Process during IPR).)



                                                   3
 Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 4 of 15



84, 98, 100, 102, 112, 114–15, 121, 124, 128, 135, 141, 148–50, 152, 154, 163, 168–69, 171–72,

177–78, 184–85, 190, 194–96, 215–16, 222–23, 237, 245.) Defendants, however, have not filed

an Answer, and the pretrial order deadline has been stayed pending the Court’s ruling on

Defendants’ dispositive motions. (Doc. 248.)

       On November 16, 2018, Defendants filed the instant Motion to Stay Proceedings pending

a ruling by the Federal Circuit in BASF Corporation v. Chemtall Inc., et al., 19-1243 (Fed. Cir.

November 30, 2018). (Doc. 174.) In the appeal, the Federal Circuit will determine whether the

issuance of summary judgment on the patent infringement and prior art issues in the infringement

action was appropriate. (Doc. 228, p. 13 n.1.) Defendants argue that the outcome of this appeal

will fundamentally alter the viability of Plaintiff’s case here because “at the core of both cases is

one question: is the ‘329 patent invalid in view of the Sanyo SANWET® Process? If the Federal

Circuit definitively decides that the answer is ‘no,’ the foundation for this case collapses.”

(Doc. 174, p. 1.) As such, Defendants argue that a stay pending their appeal would simplify the

issues, reduce the burden on the Court and parties, preserve judicial resources, and protect the

Federal Circuit’s exclusive patent jurisdiction. (Id. at pp. 7–10.) Moreover, Defendants assert

Plaintiff would not be unduly prejudiced by a stay given that this litigation has already been

ongoing for over four years and the ‘329 patent is no longer valid. (Id. at pp. 6–7.)

       In turn, Plaintiff argues the Court should refuse to stay this case as Defendants have failed

to show a likelihood of success on their appeal or a clear case of hardship or inequity without a

stay. (Doc. 199, pp. 9–10, 15–16.) Plaintiff states that a stay pending an appeal decision would

be highly prejudicial to its case and asserts Defendants are seeking a stay merely as a delay tactic.

(Id. at pp. 9–11.) Plaintiff argues a stay would create a clear tactical disadvantage by delaying

resolution of its outstanding motions to compel discovery, by creating “additional opportunities




                                                 4
    Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 5 of 15



for secreting or destroying evidence,” by increasing the risk that unidentified elderly witnesses

would be unable to testify due to failing health, and by subjecting them to a stay of indefinite

duration. (Id. at pp. 11–12.) Further, Plaintiff contends that a stay would not simplify the issues

because Defendants’ alleged misconduct is actionable regardless of the ‘329 patent’s validity and

that their “true aim is not to ‘simplify’ issues, but to relitigate” their case. (Id. at pp. 13–15.)

Finally, Plaintiff contends a stay would not reduce the burden on the Court as this case is ready for

trial on three basic issues 3 and further delay would waste judicial resources. (Id. at pp. 15–18.)

        In their Reply, Defendants urge that “[p]ushing relentlessly forward in this case on the

assumption that the summary judgment ruling . . . will be affirmed risks inconsistency and the

needless expenditure of judicial and party resources.” (Doc. 228, p. 3.) Moreover, Defendants

contend Plaintiff’s argument in opposition rests on an erroneous “likelihood of success” legal

standard that does not apply to a discretionary stay of a related action between the same parties.

(Id. at pp. 5–8.) Defendants again argue that a stay will not prejudice Plaintiff and show that their

requested stay is limited in time and scope based on the resolution of their appeal. (Id. at pp. 8–

13.) Lastly, Defendants reiterate their position that a stay will simplify the issues post-appeal and

will reduce both the Court’s and the parties’ respective burdens. (Id. at pp. 13–17.)




3
   Those issues are: “(i) why Defendants made the false factual representations that they did; (ii) why
Defendants failed to make discovery of their own knowledge of the Sanyo SANWET® Process, its history,
and its commercial exploitation by Defendants and their predecessors-in-title; and (iii) what damages
Chemtall sustained by reason of Defendants’ concealment of the Sanyo SANWET® Process and
Defendants’ false claim, persisted in over many years, that five BASF SE employees purportedly were the
original and first inventors of that process.” (Doc. 199, p. 15 (emphasis in original).)


                                                  5
 Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 6 of 15



                                               DISCUSSION

I.     Defendants’ and Plaintiff’s Respective Motions to Seal (Docs. 171, 195)

       In Defendants’ Motion to Seal Multiple Filings, they request that the Court place under

permanent seal the unredacted versions of three filings: (1) the Motion to Stay Proceedings

Pending Resolution of the Appeal of Related Action (specifically, the Exhibits to the Declaration

of Robert R. Riddle); (2) the Motion for Summary Judgment for Lack of Standing; and (3) the

Motion to Exclude the Testimony of Hubert H. Fowler and exhibits thereto.                 (Doc. 171.)

Defendants contend sealing these Motions is warranted “because they contain proprietary,

confidential business information and/or trade secrets designated confidential by either BASF,

Chemtall, Chemtall’s experts, or third parties (Sanyo and Daniel International) with whom

Chemtall and BASF have entered protective orders regarding the confidentiality of documents

produced to the parties.” (Id.) Defendants also note that both parties have already permissibly

filed numerous motions under seal or partially under seal for these reasons. (Id.)

       In its Motion to Seal Memorandum in Opposition to Defendants’ Motion to Stay

Proceedings, Plaintiff requests that the Court place under seal its response in opposition because

it quotes from this Court’s sealed summary judgment Order in the infringement action. (Doc.

195.) Although Plaintiff believes that the summary judgment Order should be unsealed, it seeks

an indefinite seal of this response unless and until the Court unseals that Order. (Id.) Plaintiff also

seeks to file under seal because its Memorandum quotes from materials that have been designated

as highly confidential. (Id.) Neither Motion to Seal is opposed.

       A.      Legal Standard

       The right of access to judicial records pursuant to common law is well-established. See

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); see also Brown v. Advantage Eng’g,




                                                  6
 Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 7 of 15



Inc., 960 F.2d 1013, 1016 (11th Cir. 1992). This right extends to the inspection and the copying

of court records and documents. See Nixon, 435 U.S. at 597. The right to access, however, is not

absolute. See Globe Newspaper Co. v. Superior Court for Norfolk Cty., 457 U.S. 596, 598 (1982).

When deciding whether to grant a party’s motion to seal, the court is required to balance the

historical presumption of access against any significant interests raised by the party seeking to file

under seal. See Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th

Cir. 2001); Newman v. Graddick, 696 F.2d 796, 803 (11th Cir. 1983). In balancing the interests,

courts consider, among other things:

       whether allowing access would impair court functions or harm legitimate privacy
       interests, the degree of and likelihood of injury if made public, the reliability of the
       information, whether there will be an opportunity to respond to the information,
       whether the information concerns public officials or public concerns, and the
       availability of a less onerous alternative to sealing the documents.

Romero v. Drummond Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2005). Additionally, “[a] party’s

privacy or proprietary interest in information sometimes overcomes the interest of the public in

accessing the information.” Id. (citing Nixon, 435 U.S. at 598).

       Though a stipulated protective order may provide that documents designated confidential

are presumptively protected, a party’s calling a document confidential pursuant to a protective

order “does not make it so” when it comes to filing the document with the Court. Estate of Martin

Luther King, Jr., Inc. v. CBS, Inc., 184 F.Supp.2d 1353, 1362 (N.D. Ga. 2002). “[C]onsensual

protective orders merely delay the inevitable moment when the court will be called upon to

determine whether Rule 26(c) protection is deserved, a decision ultimately rooted in whether the

proponent demonstrates ‘good cause.’” Id. Even when, as in this case, the motion to seal is

presented without any challenge from the litigants, the judge remains “the primary representative

of the public interest in the judicial process and is duty-bound therefore to review any request to




                                                  7
 Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 8 of 15



seal the record (or part of it). He may not rubber stamp a stipulation to seal the record.’” Id. at

1363 (quoting Citizens First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th

Cir. 1999)). “Once a matter is brought before a court for resolution, it is no longer the parties’

case, but also the public’s case.” Brown, 960 F.2d at 1016.

       B.      Whether the Court Should Seal Defendants’ Motion and Plaintiff’s Memo

       With respect to the documents sought to be sealed here, the limited intellectual property

information contained therein is worthy of such protection. This information has already been

deemed worthy of being sealed in prior orders in this case. Furthermore, the information that

Defendants seek to seal does not pertain to any public officials or matters of significant public

concern, but rather relates to proprietary intellectual property. The presence of confidential

business and technical information warrants sealing. See, e.g., Corbett v. Transp. Sec. Admin.,

767 F.3d 1171, 1183 (11th Cir. 2014) (granting motion to seal proprietary information for

advanced imaging technology scanner under Eleventh Circuit rules). Moreover, the unredacted

portions of the sealed Motion, Declaration, and Memorandum will be viewable by the public at

docs. 174 and 199. As such, both Plaintiff and Defendants have set forth sufficient grounds,

pursuant to Local Rule 79.7, to seal these documents. Accordingly, the Court GRANTS in part

Defendants’ Motion to Seal Multiple Filings, (doc. 171), and GRANTS Plaintiff’s Motion to Seal

its Memorandum in Opposition to Defendants’ Motion to Stay Proceedings, (doc. 195). The Court

DIRECTS the Clerk of Court to file the unredacted version of the Exhibits to the Declaration of

Robert R. Riddle attached to Defendants’ Motion to Stay Proceedings and Plaintiff’s

Memorandum in Opposition UNDER SEAL permanently. Defendants’ Motion to Seal Multiple

Filings shall remain pending in all other respects.




                                                 8
 Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 9 of 15



       For the purposes of deciding Defendants’ Motion to Seal, however, the Court need not, and

does not, cite to the now-sealed, unredacted version of this Motion and Plaintiff’s Memorandum.

Given the Court’s familiarity with this case and the related case, the information contained in the

redacted versions of these documents is more than sufficient for the Court to fully consider and

address the parties’ arguments. Furthermore, by citing to the electronically filed redacted versions,

the Court ensures the public’s right of access to judicial records is not unduly compromised.

II.    Defendants’ Motion to Stay Proceedings (Doc. 174)

       A.      Legal Standard

       This Court, like all district courts, maintains “broad discretion to stay proceedings as an

incident to its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). “[T]he power to stay proceedings is incidental

to the power inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.” Landis, 299 U.S. at 254. In

deciding whether to stay a case, “the district court must consider its own interests in an orderly

disposition of its caseload, and the parties’ competing interests in the two actions.” Markel Int’l

Ins. Co. v. O’Quinn, 566 F. Supp. 2d 1374, 1376 (S.D. Ga. 2008). Courts look to three factors

when deciding if a case should be stayed: “(1) whether a stay will simplify the issues and

streamline the trial; (2) whether a stay will reduce the burden of litigation on the parties and the

court; and (3) whether the stay will unduly prejudice the non-moving party.” Shire Dev. LLC v.

Mylan Pharm. Inc., No. 8:12-CV-1190-T-36AEP, 2014 WL 12621213, at *1 (M.D. Fla. July 25,

2014) (citations omitted). However, a stay may be warranted where a pending decision in another

court would “have a substantial or controlling effect on the claims and issues in the stayed case.”

Miccosukee Tribe of Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir.




                                                 9
Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 10 of 15



2009); see also CIGNA Healthcare of St. Louis, Inc. v. Kaiser, 294 F.3d 849, 851 (7th Cir. 2002)

(federal court may stay proceedings in a case before it because parallel proceedings are pending in

another court).

       B.         Whether the Court Should Stay This Case Pending the Related Appeal

       Plaintiff does not dispute that the facts and legal issues at stake here significantly overlap

with the facts and legal issues that were at stake in the infringement action. (See Docs. 34, 199.)

As Defendants rightly observe, at the core of Plaintiff’s case here is the same question that drove

the infringement action litigation—does the Sanyo SANWET® Process constitute prior art which

renders the ‘329 patent invalid? If the Federal Circuit were to overturn this Court’s decision that

the Process renders the ‘329 patent invalid, then the tactical posture and strength of Plaintiff’s case

here would be turned on its head. Putting aside for the moment the tremendous waste of judicial

recourses such an outcome would bring in the absence of a stay here, a reversal of this Court’s

infringement-action decision as this case proceeds would significantly alter each party’s respective

positions in the midstream of litigation. Although Plaintiff posits that this case presents only three

basic questions and is ready for trial, this characterization overlooks many significant outstanding

issues: Defendants have yet to answer; any defenses or counterclaims they allege should they

answer will need to be addressed; discovery disputes and motions to compel remain pending, as

do expert and evidentiary objections; and the Court has yet to rule on several dispositive motions,

at least one of which could turn on the outcome of the appeal of the related case, (doc. 183).

       Most importantly, should this case proceed to judgment without a stay pending the appeal

in the Federal Circuit, any judgment in favor of Plaintiff on its bad faith claims would become

subject to probable attack in the event of a reversal. Similarly, the outcome of post-judgment

motions for attorney’s fees in this case could turn on, or at least be affected by, a Federal Circuit




                                                  10
Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 11 of 15



reversal. Given the uncertainty that would ensue without a stay pending the appeal’s resolution,

the most prudent course of action is to stay this case until the Federal Circuit reaches a decision

on Defendants’ appeal. In other words, a stay is warranted here because the Federal Circuit’s

decision would “have a substantial or controlling effect on the claims and issues” in this case.

Miccosukee Tribe of Indians of Fla., 559 F.3d at 1198.

       Moreover, Plaintiff’s chief argument against a stay—that Defendants failed to show a

likelihood of success on the merits of their appeal—misapplies the Supreme Court of the United

States’ decision in Nken v. Holder, 556 U.S. 418 (2009). Plaintiff relies on Nken for the

proposition that “[a]bsent ‘a strong showing that [a stay applicant] is likely to succeed on the

merits’ of an appeal, Nken, 556 U.S. at 434, there is simply no basis for concluding that a stay

would result in anything but unwarranted delay and prejudice to Chemtall.” (Doc. 199, p. 9.)

However, courts applying Nken have refused to divorce this notion from its context in that case,

which concerned the stay of an immigration removal order while that order’s appeal was ongoing,

Nken, 556 U.S. at 423. See, e.g. Whitworth v. SolarCity Corp., No. 16-CV-01540-JSC, 2017 WL

2081155, at *3 n.2 (N.D. Cal. May 15, 2017) (Nken standard of a strong showing of a likelihood

of success on appeal applies where a party seeks to stay enforcement of a judgment or order

pending appeal of that same judgment or order in the same case); RHI Refractories Liaoning Co.

v. United States, 774 F. Supp. 2d 1280, 1284 n.3 (Ct. Int’l Trade 2011) (“This case presents facts

that render Nken inapplicable” because “applicants merely wish to temporarily suspend the

conduct or progress of litigation before the court, so that the Federal Circuit may resolve novel and

complex questions that necessarily will affect the viability of their claims. For these reasons, the

court declines to use the test in Nken to review Plaintiffs’ request.” (citation and internal quotation

marks omitted)).




                                                  11
Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 12 of 15



        Likewise, Plaintiffs misapply the “clear case of hardship or inequity” standard from Landis

v. North American Company, 299 U.S. 248, 255 (1936), which is inapplicable to a request for a

stay of a related action between the same parties. In Landis, the Supreme Court held a stay

suppliant must meet the hardship standard when “a litigant in one cause [will] be compelled to

stand aside while a litigant in another settles the rule of law that will define the rights of both.” Id.

In this case, the party opposing the stay is also a party to the appeal—Plaintiff. As such, no

showing of hardship is required. See SanDisk Corp. v. Phison Elecs. Corp., 538 F. Supp. 2d 1060,

1066 (W.D. Wis. 2008) (“[W]hen a parallel proceeding serves as the basis for a stay and the only

potential ‘damage worked’ is to parties to both proceedings, there is no need for a party requesting

a stay to make a special showing of hardship under Landis.”); cf. Union Benefica Mexicana v.

Indiana, No. 2:11 CV 482, 2012 WL 2049917, at *2 (N.D. Ind. June 6, 2012) (“When the litigants

are not the same in the action before the other tribunal, the moving party must make a ‘clear case

of hardship or inequity in being required to go forward’ if the nonmoving party can establish that

it would be harmed by delay.” (citation omitted)).

        Looking to the three factors identified above, Plaintiff fares no better than it does under its

mistaken legal standard. Given the uncertainty wrought by pressing forward in this case while an

appeal of its underpinnings remains, a stay here will simplify the issues and allow for a more

streamlined trial. With guidance from the Federal Circuit at hand, the parties and the Court alike

will be able to more confidently and accurately proceed in this litigation, with potentially fewer

issues at stake and undoubtedly less uncertainty. Even if Defendants’ alleged misconduct is

actionable in the face of a valid ‘329 patent, as Plaintiffs assert, those particular claims which are

bound up in the validity of the ‘329 patent will be more streamlined following the appeal’s

resolution. And Plaintiff’s claim that Defendants seek to relitigate already decided issues is both




                                                   12
Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 13 of 15



speculative and depends on the Court deciding a disputed expert motion in their favor. (See Doc.

199, p. 13; doc. 172.)

       Moreover, a stay will certainly reduce the burden of litigation on the parties and the Court

by avoiding a potentially (in the event of a reversal) worthless expenditure of resources and by

providing clarity, in the form of an appellate decision, to the Court in its rulings on the many other

outstanding motions in this case. Paramount to this Court’s decision to stay this case is the concern

that vast amounts of judicial resources could be wasted if the Federal Circuit were to reverse while

this case proceeded forward. Moreover, given the sheer volume of extensively briefed motions

that await decision, and the Court’s inherent interest in efficiently managing the many cases on its

docket, a stay here will alleviate some litigatory burden while also allowing for a more efficient

disposition of cases. In short, a stay allows the parties and the Court to forgo the burden of

embarking on litigation that may prove pointless, even if it delays the outcome of this case.

       Lastly, although Plaintiff argues that a stay will cause undue prejudice and a tactical

disadvantage—in the form of spoliation of evidence, lost witnesses, and indefinitely pausing

motions to compel discovery as well as this case in general—it argues little concrete, factual

support for these assertions. As to lost evidence, the events underlying the ‘329 patent’s validity

occurred more than twenty years ago. (See Docs. 79-2; 84-2 (Plaintiff’s Motion to Compel

discovery of information between 1986 and 1999).) Evidence from decades-ago events is not

going to change during this appeal; moreover, Plaintiff itself proclaimed that no further discovery

was needed to support similar allegations that were not permitted to be raised in the infringement

action. Mot., BASF Corporation v. Chemtall Inc., et al., 4:17-cv-251 (S.D. Ga. Aug. 15, 2017),

ECF Nos. 198-1, 251. Additionally, Plaintiff fails to identify any specific witness who may

succumb to health issues and be unable to testify in this action following the stay. This type of




                                                 13
Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 14 of 15



unsubstantiated and purely theoretical claim is largely immaterial. Evolutionary Intelligence, LLC

v. Millennial Media, Inc., No. 5:13–cv–04206–EJD, 2014 WL 2738501, at *6 (N.D. Cal. June 11,

2014) (“Speculation that evidence will be lost, without more, is insufficient to demonstrate undue

prejudice.”). Finally, this case will not be stayed indefinitely; rather it will be stayed with a definite

end in sight—the Federal Circuit’s decision of the infringement action appeal. 4 While Plaintiff

speculates this case will be stayed through further appellate litigation, such as a petition for en

banc review or for a writ of certiorari, that is neither Defendants’ request nor this Court’s decision.

        Accordingly, the Court GRANTS Defendants’ Motion to Stay Proceedings Pending

Resolution of the Appeal of Related Action, (doc. 174), and STAYS this case, as well as the related

miscellaneous actions, until the Federal Circuit Court of Appeals decides Defendants’ currently

pending appeal, BASF Corporation v. Chemtall Inc., et al., 19-1243 (Fed. Cir. November 30,

2018), ECF No. 2.

                                                 CONCLUSION

        For the reasons set forth above, the Court GRANTS Defendants’ Motion to Stay

Proceedings. (Doc. 174.) The Court HEREBY ORDERS that ALL proceedings in this case,

including the related miscellaneous actions 4:18-mc-13 and 4:18-mc-18, are STAYED for such

time until the Federal Circuit Court of Appeals renders a decision in BASF Corporation v.

Chemtall Inc., et al., 19-1243 (Fed. Cir. November 30, 2018). Further, the Court GRANTS

Plaintiff’s Motion to Seal, (doc. 195), and GRANTS in part Defendants’ Motion to Seal Multiple



4
   The median disposition time of District Court patent appeals before the Federal Circuit since 2009,
docketing through decision, has ranged from eleven to fourteen months. (Doc. 228-2.) Although a delay
of approximately one-year prejudices, to some extent, Plaintiff’s interest in a speedy resolution of its case,
this prejudice is decidedly outweighed by the interests discussed above. Furthermore, this case and its
related infringement action have been in litigation since September of 2014, including an earlier stay of
more than a year at Plaintiff’s behest during IPR. In light of this procedural history, the prejudice caused
by an additional stay is minimal and equitable.


                                                     14
Case 4:17-cv-00186-RSB-BWC Document 249 Filed 01/07/19 Page 15 of 15



Filings, (docs. 171). The Court DIRECTS the Clerk of Court to: STAY this action until the United

States Court of Appeals for the Federal Circuit resolves Defendant BASF Corp.’s appeal of its

case docketed in Civil Action Number 4:17-cv-251, Appeal, BASF Corporation v. Chemtall Inc.,

et al., 19-1243 (Fed. Cir. November 30, 2018), ECF No. 2; STAY the related miscellaneous

actions, which concern motions to compel discovery from third-party subpoena recipients in this

case, docketed at Civil Action Numbers 4:18-mc-13 and 4:18-mc-18; and permanently FILE

Defendants’ unredacted Motion to Stay and the Exhibits to Robert R. Riddle’s Declaration

appended thereto as well as Plaintiff’s unredacted Memorandum UNDER SEAL. The Court

DISMISSES as moot Plaintiff’s Motion to Consolidate. (Doc. 32.)

       The parties are relieved of any discovery obligations including any obligations to respond

to any discovery requests during the pendency of this stay. The parties are ORDERED to apprise

the Court within five (5) days of the Federal Circuit’s ruling in BASF Corporation so that this stay

may be lifted. After such notice, the Court will set this matter down for a scheduling conference.

       SO ORDERED, this 7th day of January, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                15
